Fig. 2(b) is objected to for four reasons.  
First, Fig. 2(b) is objected to because it does not show Fig. 2(a)’s epitaxial layer 208 between fin 203 and contact 209.  Correction is required.
Second, Fig. 2(b) is objected to because it does not show Fig. 2(a)’s source region 233 within epitaxial layer 207.  Correction is required.
Third, Fig. 2(b) is objected to because it illustrates contact 209 around the fin 203, which is apparently incorrect (see the rejections below).  Contact 209 should apparently be formed on only the top and sides of the fin 203 (like gate dielectric 216 and gate 211). 
Fourth, Fig. 2(b) is objected to because it illustrates epitaxial layer 207, resistive switching material 213 and contact electrode 201 around the fin 203, which is apparently incorrect (see the rejections below).  Those three elements should apparently be formed on only the top and sides of the fin 203 (like gate dielectric 216 and gate 211).

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Specifically, the specification does not enable one skilled in the art to make and/use the independent claim 1 device as a whole, including “an epitaxial layer around the source region or the drain region,” “a resistive random access memory (RRAM) storage stack wrapped around a surface of the epitaxial layer,” “a around the surface of the epitaxial layer,” and a contact electrode in contact and wrapped around a surface of the resistive switching material layer.”  Claims 2-14 depend on independent claim 1 and are thus similarly rejected.
Claims 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Specifically, the specification does not enable one skilled in the art to make and/use the independent claim 15 method as a whole, including “forming an epitaxial layer around the source region or the drain region,” “forming a resistive switching material layer in contact and wrapped around a surface of the epitaxial layer,” and forming a contact electrode in contact and wrapped around a surface of the resistive switching material layer.”  Claims 16-20 depend on independent claim 15 and are thus similarly rejected.
Claims 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Specifically, the specification does not enable one skilled in the art to make and/use the independent claim 21 device as a whole, including “an epitaxial layer around the source region or the drain region,” “a gate electrode wrapped around the channel region,” the resistive switching material layer is in contact and around the surface of the epitaxial layer,” and “the contact electrode is in contact and wrapped around a surface of the resistive switching material layer.”  Claims 22-25 depend on independent claim 21 and are thus similarly rejected.

United States Patent 10,269,868 is relevant to this application.

Registered practitioners can telephone the examiner at (202) 625-2694.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814